         Case 1:12-cr-00862-AJN Document 484
                                         483 Filed 09/16/21
                                                   09/15/21 Page 1 of 1



                                                     U.S. Department of Justice

                                                     United States Attorney                         9/16/2021
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 15, 2021
BY ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                      Re: United States v. Ward et al., 12 Cr. 862 (AJN)

Dear Judge Nathan:

       I write to respectfully request that the Court remove me as counsel of record in this case
because I am leaving the United States Attorney’s Office for other employment.

       Thank you very much for the Court’s consideration.                             SO ORDERED.

                                                     Respectfully submitted,
                                                                                                    9/16/2021
                                                     AUDREY STRAUSS
                                                     United States Attorney
                                                     Southern District of New York


                                             By:     ____________________________
                                                     Samson Enzer
                                                     Assistant United States Attorney
                                                     Tel. (212) 627-2342
